Title: From James Madison to Snell, Stagg & Company (Abstract), 23 March 1805
From: Madison, James
To: Snell, Stagg & Company


23 March 1805, Department of State. “I have duly recd: your letter of the 18th. inst. with the protest it enclosed respecting the capture, last year, of the Brig Hound, for a pretended breach of Blockade. I make no doubt that you have taken the usual measures for prosecuting an appeal from the sentence which has been passed: in the mean time the protest will remain in this Office among others of a similar nature.”
